Exhibit 21.01 EASTMAN CHEMICAL COMPANY SUBSIDIARIES NAME OF SUBSIDIARY JURISDICTION OF INCORPORATION OR ORGANIZATION Eastman Administración, S.A. de C.V. Mexico Eastman Belgium B.V.B.A. Belgium Eastman Benelux B.V.B.A. Belgium Eastman Cayman Financial Services Limited Cayman Islands Eastman Chemical Argentina S.R.L. Argentina Eastman Chemical, Asia Pacific Pte. Ltd. Singapore Eastman Chemical (Malaysia) Sdn. Bhd. Malaysia Eastman Chemical B.V. Netherlands Eastman Chemical Canada, Inc. Canada Eastman Chemical Company Foundation, Inc. Delaware Eastman Chemical Company Investments, Inc. Delaware Eastman Chemical do Brasil Ltda Brazil - partnership Eastman Chemical, Europe, Middle East, and Africa, Ltd Delaware Eastman Chemical Financial Corporation Delaware Eastman ChemicalGmbH Germany Eastman Chemical HK Limited Hong Kong Eastman Chemical Holdings, S.A. de C.V. Mexico Eastman Chemical Holdings Spain, S.L. Spain Eastman Chemical International AG Switzerland Eastman Chemical Italia S.r.l. Italy Eastman Chemical Japan Limited Japan Eastman Chemical Korea Ltd. Korea Eastman Chemical Latin America, Inc. Delaware Eastman Chemical Ltd. New York Eastman Chemical Luxembourg S.a.r.l. Luxembourg Eastman Chemical Middelburg, B.V. Netherlands Eastman Chemical Pioneer, LLC Delaware Eastman Chemical Regional UK United Kingdom Eastman Chemical Resins, Inc. Delaware Eastman Chemical Singapore Pte. Ltd. Singapore Eastman Chemical Uruapan, S.A. de C.V. Mexico Eastman Chemical Workington Limited United Kingdom 159 EASTMAN CHEMICAL COMPANY SUBSIDIARIES NAME OF SUBSIDIARY JURISDICTION OF INCORPORATION OR ORGANIZATION Eastman Cogen Management L.L.C. Texas Eastman Cogeneration L.P. Texas Eastman Company UK Limited United Kingdom Eastman Espana S. L. Spain Eastman Fibers Korea, Ltd. Korea Eastman Gasification Services Company Delaware Eastman International Management Company Tennessee Eastman Malta Limited Malta Eastman Chemical EMEA B.V. Netherlands Eastman Servicios Corporativos, S.A. de C.V. Mexico Eastman (Shanghai) Chemical Commercial Co., Ltd. China Eastman Spain L.L.C. Delaware Eastman Specialties AS Estonia Eastman Specialties Corporation Delaware Eastman Specialties Holdings Corporation Delaware EGSC Beaumont, Inc. Delaware Enterprise Genetics, Inc. Nevada GLC Associates Nevada Genovique Specialties Singapore Pte. Ltd. Singapore Genovique Specialties Wuhan Youji Chemical Co., Ltd. China Tongxiang Xinglong Fine Chemical Company Limited China Holston Defense Corporation Virginia Jaeger Chimie France S.A.R.L. France Kingsport Hotel, L.L.C. Tennessee Mustang Pipeline Company Texas Nanjing Yangzi Eastman Chemical Ltd. China Pinto Pipeline Company of Texas Texas Primester New York Qilu Eastman Specialty Chemicals, Ltd China TX Energy, LLC Delaware 160
